Electronically Filed
                                                      Supreme Court
                                                      SCAD-16-0000112
                                                      08-APR-2016
                                                      09:28 AM
                          SCAD-16-0000112


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,


                                vs.


                       THOMAS ALFRED LANDRY,

                            Respondent.



                        ORIGINAL PROCEEDING

                           (ODC 7939.P1)


                   ORDER OF RECIPROCAL SUSPENSION

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the Office of Disciplinary


Counsel’s February 26, 2016 petition for issuance of a reciprocal


discipline notice to Respondent Thomas Alfred Landry, pursuant to


Rule 2.15(b) of the Rules of the Supreme Court of the State of


Hawai'i (RSCH), the memorandum, declaration, and exhibits

appended thereto, the March 15, 2016 notice of reciprocal


discipline issued by this court, and Respondent Landry’s March


29, 2016 submission, we note that, on October 27, 2015, the


Massachusetts Supreme Judicial Court for Suffolk County issued an


order suspending Landry from the practice of law in that


jurisdiction for nine months, for charging and collecting an

excessive fee, failing to explain the contingent fee agreement to

the clients with sufficient clarity to enable them to make an

informed decision, and for knowingly giving false answers to the

clients’ questions regarding the fee agreement, in violation of

Rules 1.5(a), 1.4(b), and 8.4(c) of the Massachusetts Rules of

Professional Conduct.   Respondent Landry’s conduct, if committed

in this jurisdiction, would constitute violations of Rules

1.4(b), 1.5(a), and 8.4(c) of the Hawai'i Rules of Professional

Conduct.   A review of the record establishes that none of the

grounds set forth in RSCH Rule 2.15(c) for avoidance of

reciprocal discipline in this jurisdiction exist in the present

matter, and Respondent Landry’s conduct, if committed in this

jurisdiction, would justify a nine-month suspension.    Therefore,

           IT IS HEREBY ORDERED that Respondent Thomas Alfred


Landry is suspended for nine months from the practice of law in


this jurisdiction, pursuant to RSCH Rules 2.3(a)(2) and 2.15(c),


effective thirty days after the entry of this order.


           IT IS FURTHER ORDERED that Respondent Landry shall, in


accordance with RSCH Rule 2.16(d), file with this court, within


10 days after the effective date of his suspension, an affidavit


showing compliance with RSCH Rule 2.16(d). 


           IT IS FURTHER ORDERED that Respondent Landry shall bear


any costs associated with these reciprocal proceedings, pursuant


to RSCH Rule 2.3(c), upon approval of a timely-submitted verified



                                 2

bill of costs by the Office of Disciplinary Counsel.


          IT IS FINALLY ORDERED that Respondent Landry’s


reinstatement to practice in this jurisdiction is contingent upon


submission of proof to this court of his successful reinstatement


to practice in Massachusetts.


          DATED: Honolulu, Hawai'i, April 8, 2016.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson




                                 3